Opinion by
Cole, J.
From the testimony it appeared that the RCA Victor Co. of Montreal manufactures the imported metal .studs for use in radio and electronic work .for war purposes. The articles require a special insulation composed of a plastic known as “mycrolex” and only available at petitioner’s plant. The studs were sent to the petitioner and, after being insulated, returned to the Canadian exporter. Because of the urgent need for the merchandise, the studs were imported in the regular way rather than under bond with the purpose of exportation. To complete the work of this rush order as quickly as possible, the petitioner entered the values stated on the memorandum invoice accompanying the shipment. It appeared that a clerk in the RCA Victor factory erroneously inserted wrong prices, resulting in the imposition of additional duties. On the record presented the court held that the entry of the merchandise at values lower than those found on final appraisement was without intention to defraud the revenue of the United States or to deceive the appraiser or misrepresent the facts. The petition was therefore granted.